DETAILED ACTION
Response to Amendment
The amendment was received 10/25/21. Claims 1-20 are pending.
Drawings
The drawings fig. 1B:100-192 are objected to because descriptive legends are “required by the examiner…for understanding of the drawing” via 37 C.F.R. 1.84 Standards for drawings. (o) Legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Paragraph [12] misspelled “receiving” in last sentence:
  “[12]  Certain embodiments may be found for providing continuous training for artificial intelligence (AI) networks inside ultrasound scanners. Various embodiments may have the technical effect of improving AI algorithms on local ultrasound scanners without sending any images to a central server that may be, for example, outside a local network, and receiving training models from the central server. A local network may comprise devices that are behind a common firewall such as, for example, a router, a bridge, etc. Aspects of the present disclosure have the technical effect of local ultrasound scanners improving AI algorithms more often than if a local ultrasound scanner is only receving AI models trained by a central server.”

Appropriate correction is required.













Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is NOT invoked in claims 1-20. 







Regarding claim 1, the preamble of claim 1 is not limiting or is not a “manipulative difference” because “the prior art” (Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) teaches the claimed “continuous training” via “continues to be further trained” via A and B:
A.	Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1):
“[0098] Thus, the cloud-based AI training network 620 is initially trained in order to develop a network and/or image knowledge sufficient to implement in an ultrasound image recognition module 621 in the ultrasound imaging devices 610.  The cloud-based AI training network 620 then continues to be further trained based on the acquired ultrasound images 817, which are acquired by ultrasound devices 610 and provided to the AI training network 620 via the communications network 602 (shown in FIG. 6, for example, at reference numeral 601).  As a result of the continued training of the AI training network 620, the AI training network 620 continues to develop, refine or otherwise generate additional ultrasound image knowledge, which is stored in the ultrasound image knowledge database 622.  The ultrasound imaging devices 610 may thus periodically receive updated ultrasound image knowledge stored in the ultrasound image knowledge database 622 (shown in FIG. 6, for example, at reference numeral 603), either through updates that are automatically downloaded per a predetermined schedule, or at a particular time desired or requested by a user, or automatically when the database has received a certain threshold number of additional images that has resulted in the network being further trained since the imaging device(s) were last updated.”;





and







B.	MPEP 2111.02 II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.

Thus, claim 1’s preamble or “continuous training” does not serve “to limit the claim”.
Accordingly, claims 9-11’s “the training” refers back to claim 1, line 13’s “initiating… training of the AI model” and not to claim 1, line 1’s “continuous training”.








Accordingly, claims 1,6,8 and 16,18 are “treated as” if “a Markush claim” via MPEP, emphasis added:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
2143.03    All Claim Limitations Must Be Considered [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
Accordingly, Markush treated claim 6, including Markush treated claim 7, or the alternatives thereof or the element thereof is not fully searched because Pagoulatos et al. (US 2017/0262982) teaches the first alternative: claim 6, line 3: “the corrected image”.


















Accordingly, method claims 7,10,12,13 and system claim 20 are interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
Accordingly, the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

	The claimed “generating” (as in “generating a target 
BRITISH DICTIONARY DEFINITIONS FOR GENERATE
generate
verb (mainly tr)
1	to produce or bring into being; create

wherein “produce” is defined:
BRITISH DICTIONARY DEFINITIONS FOR PRODUCE
produce
verb (prəˈdjuːs)
6	(tr) to present to view: to produce evidence

Note that the claimed “generating an image of a target using an AI model” was narrowly interpreted during initial examination as the AI model itself is generating an image.
The claimed “detecting” (as in “detecting, by a processor, a correction of the target image by an operator” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, where definition 1 as shown below is “taken” as the meaning for “detecting” under MPEP 2111.01 III:
detect
verb (used with object)
1	to discover or catch (a person) in the performance of some act:
to detect someone cheating.

The claimed “shared” (as in “the anonymized image is shared with a local ultrasound scanner” in claim 8) is interpreted in light of applicant’s disclosure [56] and fig. 2:210: “Specify local scanners to share trained data” and definition thereof via Dictionary.com, wherein “to use in common”, as in a common image is used, is “taken” as the meaning for “shared” under MPEP 2111.01 III:
share1
verb (used with object), shared, shar·ing.
5	to use:
The two chemists shared the Nobel prize.

wherein “jointly” is defined
jointly
adverb
1	together; in combination or partnership; in common:
My brother and I own the farm jointly.







The claimed “when” (as in “the training is terminated when a second preset time is reached” in claim 10, similarly including claims 7,12 and 13) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “at (used to indicate that on which something else or “the training is terminated” is contingent) what time or a second preset time” is “taken” as the meaning of “when” via MPEP 2111.01 III:
when
conjunction
3	at what time:
to know when to be silent.

wherein “at” is defined:
at1
preposition
7	(used to indicate a state or condition):at ease; at peace.

wherein “condition” is defined:
condition
noun
6	a circumstance indispensable to some result; prerequisite; that on which something else is contingent:
conditions of acceptance.











The claimed “score” (as in “determining a first verification score” in claim 11) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 7 as shown below is “taken” as the meaning of the claimed “score” via MPEP 2111.01 III:
score
noun, plural scores, score for 11.
7	a reckoning or account so kept; tally.

wherein “tally” is defined:
tally
8	a ticket, label, or mark used as a means of identification, classification, etc.

The claimed “ultrasound scanner” (as in “the anonymized image is shared with a local ultrasound scanner” in claim 8 is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definition 1 as shown below is “taken” as the meaning of the claimed “ultrasound scanner” via MPEP 2111.01 III:
ultrasound scanner
noun
1	a device used to examine an internal bodily structure by the use of ultrasonic waves, esp for the diagnosis of abnormality in a fetus











Response to Arguments
Applicant’s arguments, see remarks, pages 7-12, filed 10/25/21, with respect to the rejection(s) of claim(s) 1,3,4,9,10,11,12,13,16,17 and 19 under 35 USC 102(a)(1) in the Office action of 8/3/21: starting page 12, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 that teaches a prompt, as shown in provisional application 2:204 or corresponding to fig. 4:404 of US Patent App. Pub. No.: US 2020/0214679 A1, to make a user select a feedback option to train a classifier.
Regarding claim 4, new reference Liu et al. (CN 108921856 A) with corresponding SEARCH machine translation teaches how a user sets field weights from 0 to 1 for segmenting an image.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 and claims 1,6,8 & 1,14 see Suggestions.
Claims 1,3,9,10,11,12,13 and 16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) further in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019.







Regarding claim 1, Pagoulatos teaches a method for continuous training (“continuous training”, does not serve “to limit the claim”, via “training… continues”, cited below [0098]) of an artificial intelligence (AI) model for an ultrasound scanner, comprising: 
generating (“PRESENT A…VIEW” as shown in fig. 1:112: “DISPLAY” via fig. 
5:506: “DETERMINING, BY THE ULTRASOUND IMAGE RECOGNITION MODULE, WHETHER THE ACQUIRED ULTRASOUND IMAGES REPRESENT A CLINICALLY DESIRABLE VIEW OF AN ORGAN”) a target (or “a target region”, cited below [0030]) 
detecting (comprising to discover or learn of a person via said recognition module 
but with “update”, cited below [0088]), by a processor (via fig. 1:116: “PROCESSOR”), a correction (via “not correctly determined… may in fact represent the clinically desirable view”) of the target (said or “a target region”) image (said to be desirable or not) by an operator (or “a physician or other such expert”: ground truth);
prompting (via “prompted to store”) the operator to select whether to use the correction of the target image to train the AI model in response to the detecting the correction of the target image by the operator;
receiving a selection from the operator to use the correction of the target image to train the AI model; 


saving (via fig. 1:115: “ULTRASOUND IMAGE DB” or fig. 7:615: “ACQUIRED 
U/S IMAGE DB”), in response to the receiving the selection, one or both of: 
a corrected image (via “retain…the desired view…and store the image in an ultrasound image database”); and 
the target (said or “a target region”) image (said to be desirable or not) and 
correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (via scored “label…data” used as a means of identification, classification, etc.) to the target (said or “a target region”) image (said to be desirable or not); and 













initiating, by the ultrasound scanner (via fig. 1:118: “PROBE”), training  (via fig. 2:210: “TRAINING IMAGE”) of the Al model (said via fig. 5: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) using one of (in “AI training…update” corresponding to fig. 9:912: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES OF THE PATIENT TO THE ULTRASOUND IMAGE RECOGNITION TRAINING NETWORK FOR FURTHER TRAINING AND DEVELOPMENT OF UPDATED ULTRASOUND IMAGE KNOWLEDGE”): 
the corrected image (said via “retain…the desired view…and store the image in an ultrasound image database”); and 
the target (said or “a target region”) image (said to be desirable or not) and correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (said via scored “label…data” used as a means of identification, classification, etc.) for the target (said or “a target region”) image (said to be desirable or not via:
“[0030] The ultrasound probe 118 is driven by the ultrasound imaging device 110 to transmit signals toward a target region in a patient, and to receive echo signals returning from the target region in response to the transmitted signals.  In operation, a user of the ultrasound device 110 may hold the probe 118 against a patient's body at a position and angle to acquire a desired ultrasound image.  The signals received by the probe (i.e., the echo signals) are communicated to the ultrasound imaging device 110 and may form, or be processed to form, an ultrasound image of the target region of the patient.  Further, the ultrasound images may be provided to the display 112, which may 
display the ultrasound images and/or any other relevant information to the user.”



[0058] The ultrasound imaging device 110 receives the feedback signal 103, and in response, may activate one or more feedback elements (i.e., visual feedback elements 420, audible feedback element 430 and/or haptic feedback element 440) to provide a feedback effect to a user of the ultrasound imaging device 110.  For example, the feedback signal 103 may indicate that the current or most recently received ultrasound image represents a clinically desirable view of an organ.  In such a case, the feedback effect provided by the ultrasound imaging device 110 may include flashing a green light 420a of the visual feedback element 420, an audible tone or beep from the audible feedback element 430 and/or a vibrational pulse provided by the haptic feedback element 440.  The flashing green light 420a, audible tone and/or vibrational pulse indicates to the user that the desired view has been obtained, and the user may thus retain the ultrasound image of the desired view (e.g., utilizing one or more of the user input elements 412) and store the image in an ultrasound image database 115.

“[0067] At block 510, the method 100 may further include storing an acquired ultrasound image in response to the ultrasound image recognition module 120 determining that the acquired ultrasound image represents the clinically desirable view of the organ. In such a case, the acquired ultrasound image may be automatically stored, for example, in the ultrasound image database 115. Additionally or alternatively, a user of the ultrasound imaging device 110 may be prompted to store the acquired ultrasound image, for example, by providing an input to the ultrasound imaging device 110 via the user interface 410.”























“[0088] Images acquired by the ultrasound imaging devices 610 during normal operational use (e.g., acquired diagnostic images 817 of a patient) may be stored in the acquired ultrasound image database 615, and further may be provided to the AI training network 620 (shown in FIG. 6, for example, at reference numeral 601) as additional training inputs, thereby further training the AI training network 620.  Such acquired ultrasound images 817 may be images directly acquired by the ultrasound imaging devices 610 and/or may be images that have been verified, modified and/or otherwise clinically determined for use as training data for further training the AI training network 620.  For example, the acquired ultrasound images 817 may include images obtained by an ultrasound imaging device 610, and which were not correctly determined by the 
local ultrasound image recognition module 621.  For example, the ultrasound image recognition module 621 may determine that a particular image does not represent a clinically desirable view (e.g., a suprasternal view of heart); however, that same image may in fact represent the clinically desirable view.  For example, a physician or other such expert may, upon independent review of the ultrasound image, determine that the image does in fact show a clinically sufficient suprasternal view of heart, but the ultrasound image recognition module 621 did not make same determination, thus reflecting that the ultrasound image recognition module 621 may be further optimized to determine or recognize the image correctly.  In such a case, the acquired ultrasound image may be modified, labeled or otherwise associated with training data indicating that the acquired image represents a clinically desirable view (e.g., a suprasternal 
view of a heart), and may thus be provided as an acquired ultrasound image 817 for further training the AI training network 620, which in turn is used to update the ultrasound image recognition module 621.”

“[0098] Thus, the cloud-based AI training network 620 is initially trained in order to develop a network and/or image knowledge sufficient to implement in an ultrasound image recognition module 621 in the ultrasound imaging devices 610.  The cloud-based AI training network 620 then continues to be further trained based on the acquired ultrasound images 817, which are acquired by ultrasound devices 610 and provided to the AI training network 620 via the communications network 602 (shown in FIG. 6, for example, at reference numeral 601).  As a result of the continued training of the AI training network 620, the AI training network 620 continues to develop, refine or otherwise generate additional ultrasound image knowledge, which is stored in the ultrasound image knowledge database 622.  The ultrasound imaging devices 610 may thus periodically receive updated ultrasound image knowledge stored in the ultrasound image knowledge database 622 (shown in FIG. 6, for example, at reference numeral 603), either through updates that are automatically downloaded per a predetermined schedule, or at a particular time desired or requested by a user, or automatically when the database has received a certain threshold number of additional images that has resulted in the network being further trained since the imaging device(s) were last updated.”).


	Pagoulatos does not teach:
prompting the operator to select whether to use the correction of the target image to train the AI model in response to the detecting the correction of the target image by the operator;
receiving a selection from the operator to use the correction of the target image to train the AI model; 
saving, in response to the receiving the selection.
















Silberman via provisional application No. 62/788,698 teaches:
prompting the operator to select (via a “prompt…selection”, cited below) whether (corresponding to there is no option: i.e., this is the only option or the choices have run-out) to use the correction (comprised by “feedback”) of the target image to train (via “training…feedback”) the AI model in response to the detecting the correction (via “detect…feedback”) of the target image by the operator;
receiving a selection from the operator to use the correction of the target image to train the AI model (addressed above); 
saving (such that “the training data may be loaded to a database”, fig. 18:1822: “Database(s)” of 62/788,698), in response (as indicated by the arrows in figures 1A,1B,1C,18 and the circuitry lines in fig. 17) to the receiving the selection (via Silberman, 62/788,698:
“[0011] In some embodiments, the method further comprises providing an option that the user may select to provide the feedback. In some embodiments, the method further comprises providing, to the user and on a display screen that also includes the automatic calculation, the option to provide the feedback. In some embodiments, the display screen further includes an image produced from the ultrasound data. In some embodiments, the method further comprises uploading the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback to one or more servers. In some embodiments, the one or more servers are configured to train one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback. In some embodiments, the method further comprises downloading the one or more statistical models from the one or more servers. In some embodiments, the rethod further comprises training one or more statistical models to more accurately perform the automatic calculation based on the ultrasound data used for the automatic calculation, the automatic calculation, and the feedback.”;






“[0072] FIG. 12 illustrates another example GUI 1200 that may be displayed by the processing device, in accordance with certain embodiments described herein. In FIG. 12, the GUI 1200 includes the ultrasound image 702 and a dialog box 1201. The dialog box 1201 (which in this embodiment is superimposed over at least a portion of the ultrasound image 702, although other display locations are also contemplated) includes text 1286, a suggest option 1203, and a cancel option 1298. The text 1286 prompts the user to select a location on the ultrasound image 702 where the statistical models should have focused when automatically performing the measurement. For example, calculating ejection fraction may include determining the locations of anatomical keypoints on ultrasound images. The processing device may receive a selection of one or more locations for such anatomical keypoints that the user considers to be correct for performing the measurement. In some embodiments, upon receiving a selection a location on the ultrasound image 702 (e.g., based on touch or a click), the processing device may display an indication of the location (e.g., crosshairs) on the ultrasound image 702. In some embodiments, the processing device may display, on a touch-sensitive display screen, the locations of anatomical keypoints on the ultrasound image 702 used by the statistical models for performing the measurement, detect a dragging movement by the user from the location of one of the anatomical keypoints to a new location, and display the anatomical keypoint in the new location. The feedback received from the user by the processing device may therefore be the locations on the ultrasound image 702 selected by the user. Upon receiving a selection of the suggest option 1203, the processing device may upload, to the cloud (e.g., one more remote servers), the ultrasound image 702, the measurement value 704, and the selected locations. However, in some embodiments, this information may be uploaded later. Additionally, upon receiving a selection of the suggest option 1203, the processing device may display the GUI 1300. Upon receiving a selection of the cancel option 1298, the processing device may begin to display in real-time ultrasound images collected by the ultrasound device, without uploading feedback.”;


















“[0073] FIG. 13 illustrates an example GUI 1300 that may be displayed by the processing device, in accordance with certain embodiments described herein. The GUI 1300 includes the ultrasound image 702, the measurement value 704, and a dialog box 1336. The dialog box 1336 (which in this embodiment is superimposed over at least a portion of the ultrasound image 702, although other display locations are also contemplated) includes text 1338, an add more details option 1340, and a done option 1342. The text 1338 may prompt the user to add more detailed feedback regarding the ultrasound image 702. Upon receiving a selection of the add more details option 1340, the processing device may display the GUT 1400 as illustrated in FIG. 14. Upon receiving a selection of the done option 442, if the processing device previously uploaded the ultrasound image 202, measurement value 704, and the feedback provided by the user, the processing device may begin to display in real-time ultrasound images collected by the ultrasound device. If the processing device did not previously upload this information, upon receiving a selection of the done option 1342, the processing device may upload this information and begin to display in real-time ultrasound images collected by the ultrasound device. In some embodiments, upon receiving a selection of the done option 1342, the processing device may also display an indicator (e.g., the indicator 1554) that indicates that the feedback has been uploaded.”; and

“[0094] Once the training data has been created, the training data may be loaded to a database ({e.g., an image database) and used to train a neural network using deep learning techniques. Once the neural network has been trained, the trained neural network may be deployed to one or more processing devices. It should be appreciated that the neural network may be trained with any number of sample patient images, although it will be appreciated that the more sample images used, the more robust the trained model data may be.”










	One of ordinary skill in the art of prompts can modify said Pagoulatos’ “prompted to store” with Silberman’s “prompt…selection” by:
a)	modifying the “prompted to store” with a selection; and
b)	recognizing that the modification is predictable or looked forward to because the selection is a “choice” or “the best part of something” corresponding to a “robust… trained model”, Silberman [0094] cited above, via Dictionary.com:
wherein “selection” is defined via Dictionary.com:
selection
noun
1	an act or instance of selecting or the state of being selected; choice.

wherein “choice” is defined:
choice
noun
6	something that is preferred or preferable to others; the best part of something:
Mare's Nest is the choice in the sixth race.













Regarding claim 3, Pagoulatos as combined teaches the method of claim 1, wherein the prompting (said “prompted to store” as modified above) the operator is performed by displaying a dialog (or an examination via “display the anatomical keypoint”, Silberman [0072] cited above) to the operator in response to the detecting the correction.  








Regarding claim 9, Pagoulatos as combined teaches the method of claim 1, wherein the training (said via fig. 2:210: “TRAINING IMAGE”) is initiated at a first preset time (via “periodic updates (e.g., monthly, weekly, daily, or more frequently, etc.) from the AI training network” via:
“[0011] The ultrasound imaging devices may receive periodic updates (e.g., monthly, weekly, daily, or more frequently, etc.) from the AI training network, thus receiving the most recently developed ultrasound image knowledge stored in the AI training network with each update.”).  

Regarding claim 10, Pagoulatos as combined teaches the method of claim 9, wherein the training (said via fig. 2:210: “TRAINING IMAGE”) is terminated when a second preset time is reached (because this contingent limitation falls outside the broadest reasonable interpretation via MPEP 2111.04 II).  
Regarding claim 11, Pagoulatos as combined teaches the method of claim 1, wherein the training (said via fig. 2:210: “TRAINING IMAGE”) comprises verification (via “images that have been verified” cited [0088] in the rejection of claim 1) that includes determining a first verification (via said “images that have been verified” cited [0088] in the rejection of claim 1) score (comprising a tally or said scored “label” used as a means of identification, classification, etc.).






Regarding claim 12, Pagoulatos as combined teaches the method of claim 11, wherein when the first verification score is greater than a stored verification score for a previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the trained Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1:118: “PROBE” because this contingent limitation, comprising “when”, falls outside the broadest reasonable interpretation via MPEP 2111.04 II).  
Regarding claim 13, Pagoulatos as combined teaches the method of claim 11, wherein when the first verification score is less than a stored verification score for a previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1:118: “PROBE” because this contingent limitation, comprising “when”, falls outside the broadest reasonable interpretation via MPEP 2111.04 II).  










Regarding claim 16, claim 16 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 16. Accordingly, Pagoulatos as combined above teaches a non-transitory computer readable medium (via fig. 1:114: “MEMORY”) having stored thereon, a computer program (via fig. 3:300 and fig. 5 and fig. 9) having at least one code section, the at least one code section being executable by a machine (via fig. 1:110: “ULTRASOUND IMAGING DEVICE”) for causing the machine (said via fig. 1:110: “ULTRASOUND IMAGING DEVICE”) to perform steps comprising: 
generating (“PRESENT A…VIEW” as shown in fig. 1:112: “DISPLAY” via fig. 
5:506: “DETERMINING, BY THE ULTRASOUND IMAGE RECOGNITION MODULE, WHETHER THE ACQUIRED ULTRASOUND IMAGES REPRESENT A CLINICALLY DESIRABLE VIEW OF AN ORGAN”) a target 
detecting (via said recognition module with “update”) , by a processor (via fig. 
1:116: “PROCESSOR”), a correction (via “not correctly determined… may in fact represent the clinically desirable view”) of the target (said or “a target region”) image (said to be desirable or not) by an operator (or “a physician or other such expert”: ground truth); 


prompting (via said “prompted to store” modified above) the operator to select whether to use the correction of the target image to train the AI model in response to the detecting the correction of the target image by the operator;
receiving a selection from the operator to use the correction of the target image to train the AI model;
saving (via fig. 1:115: “ULTRASOUND IMAGE DB” or fig. 7:615: “ACQUIRED 
U/S IMAGE DB”), in response to the receiving the selection, one or both of: 
a corrected image (via “retain…the desired view…and store the 
image in an ultrasound image database”); and 
the target (said or “a target region”) image (said to be desirable or not) and correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (via “label…data”) to the target (said or “a target region”) image (said to be desirable or not); and 









initiating, by the ultrasound scanner (via fig. 1;118: “PROBE”), training of the Al 
model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) using one of (in “AI training…update” corresponding to fig. 9:912: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES OF THE PATIENT TO THE ULTRASOUND IMAGE RECOGNITION TRAINING NETWORK FOR FURTHER TRAINING AND DEVELOPMENT OF UPDATED ULTRASOUND IMAGE KNOWLEDGE”): 
the corrected image (via “retain…the desired view…and store the 
image in an ultrasound image database”); and 
the target (said or “a target region”) image (said to be desirable or 
not) and correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (via “label…data”) for the target (said or “a target region”) image (said to be desirable or not).  















Regarding claim 17, claim 17 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 17. Accordingly, Pagoulatos discloses claim 17 of the non-transitory computer readable medium of claim 16, wherein the prompting the operator is performed by displaying a dialog to the operator in response to the detecting the correction.


Regarding claim 19, claim 19 is rejected the same as claim 11. Thus, argument presented in claim 11 is equally applicable to claim 19. Accordingly, Pagoulatos as combined above teaches claim 19 of the non-transitory computer readable medium of claim 16, wherein the training comprises verification that includes determining a first verification score.  






Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of CALL et al. (US Patent App. Pub. No.: US 2018/0068155 A1).
Regarding claim 2, Pagoulatos as combined teaches the method of claim 1, wherein the target (said or “a target region”) image (said to be desirable or not) is a cine (via “a video clip”) loop (via:  
“[0092] The training images 810 and/or the acquired ultrasound images 817 for training the AI training network 620 may include a sequence of images (e.g., a video clip having a sequence of successively-acquired image frames).  For example, a clip may include a sequence of images indicating a dynamic phenomenon such as heart motion/contractility.  Such a clip may be provided to the AI training network 620 as initial training images 810 and/or as acquired ultrasound images 817 for further training the AI training network 620.”).

	Thus, Pagoulatos as combined does not teach, as indicated in bold above, the claimed “cine loop”. Accordingly, Call teaches the claimed “cine loop” or “ ‘cine loop’ ” via:
“[0234] In some embodiments, after passing through the image generation block 230, image data may then be stored in an image buffer memory 236 which may store beamformed and (in some embodiments) layer-combined image frames.  A video processor 242 within a video subsystem 240 may then retrieve image frames from the image buffer, and may process the images into a video stream that may be displayed on a video display 244 and/or stored in a video memory 246 as a digital video clip, e.g., as referred to in the art as a ‘cine loop’.”

	



Thus, one of skill in the art of video can modify the combination of Pagoulatos’ teaching of said “a video clip” with Call’s teaching of the “ ‘cine loop’ ” by:
a)	providing an A/D converter as shown in Call’s fig. 7: 214: “A/D Conv.”; 
b)	inputting Pagoulatos’ video clip into the A/D converter to make a digital video clip i.e., the “cine loop” ; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in “a digital…sample…interpolated value…by interpolation…for… the advantage of increasing the resolution of the echo data without introducing blurring effects… in order to improve various imaging characteristics” via Call:
“[0064] As used herein, the term "sample" refers to a digital data element in a physical volatile or non-volatile storage medium.  Unless context suggests otherwise, "samples" described herein generally refer to data elements representing a discrete portion of a received ultrasound waveform.  A time-varying electrical signal produced by a transducer element vibrating in response to a received ultrasound wavefront may be quantified and digitally sampled at a sample rate in order to produce a series of digital values representing the received time-varying electrical signal.  Those values may be 
referred to as "samples." In some cases, a "sample" may include an interpolated value in between two digitally stored sample values.”

“[0091] In some embodiments, pixels or voxels of a first-level image layer may also be 
formed by summing in-phase and quadrature echo data, that is by summing each echo with an echo 1/4 wavelength delayed for each receive-aperture element.  In some cases, echo data may be sampled and stored as an in-phase data set and as a separate quadrature data set.  In other cases, if the digital sampling rate is divisible by four, then a quadrature sample corresponding to an in-phase sample may be identified by selecting a sample at an appropriate number of samples prior to the in-phase sample.  If the desired quadrature sample does not correspond to an existing whole sample, a quadrature sample may be obtained by interpolation.  Combining in-phase and quadrature data for a single image (pixel, voxel or collection of pixels or voxels) may provide the advantage of increasing the resolution of the echo data without introducing blurring effects.  Similarly, samples at values other than 1/4 wavelength may be combined with in-phase samples in order to improve various imaging characteristics.”


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of LIU et al. (CN 108921856 A) with corresponding SEARCH machine translation.
Regarding claim 4, Pagoulatos as combined teaches the method of claim 3, wherein the dialog (via said “prompted to store” as modified above) comprises 
Pagoulatos as combined does not teach claim 4 as a whole.
Liu teaches claim 4 of:
wherein the dialog (via “see”) comprises 






section of “Specific implementation examples”, 10 paragraph down:

“S102, setting the weight value of the key point;

when the key point is determined, the user can see the position of the key point through the display device, and the weight value of the key point is set; the system reads the weight of the key point, cutting the image, the cutting comprises deleting the image, the change of the color, gradual change of color and so on, the effect after cutting, can be real-time preview by the display device, convenient for user to modify the weight value. The user can see the position of the key point from the human-computer interface interface and set the weight value of the key point. the weight value can represent the key point needs to be desalting degree, the value of the weight value is between 0 to 1, if the value is 1, the key point is not changed, if the value is 0, then the key point becomes transparent, and calculating the pixel value of the pixel point between the key point and the adjacent key point, if the weight value of one key point is 0, and the weight value of the key point adjacent to the key point is 1, the colour of the image between the key point and the adjacent key point is gradually changing effect. the weight value default is 1, can be set with multiple groups of preset weight value, each group of the preset multiple groups of weight value represents a predetermined cutting effect, for example, the key point weight value of the eyebrow outline is set as 1, the weight value of other key points are set as a group of weight value of 0, representing only keeping eyebrow, other part processing is transparent, through these predetermined set of weight values, the user can conveniently select the first group of cutting effect to process the image; In addition, the user also can be for all key point self-defined weight value, the self-defined weight value can be completely self-defined can also be modified on a predetermined set of weight value.”; and

section of “Specific implementation examples”, 15 paragraph down
“In the embodiment of the present disclosure, further providing a display interface, the display interface can display all key points; The technical solution of the embodiment is set with the key point weight value, receiving the setting command, the setting command is input by the user through the control, the setting command comprises ID of the key point and the weight value of the key point; In one embodiment, the control comprises a first control and a second control, the first control is used for selecting the key point, the realizing mode can be pull-down menu, displaying the ID of all key points through the pull-down menu, or the first control can be set on the key point, the user direct point selection key point to the key point selection ; the second control is used for setting the weight value of the key point, only after the first control is triggered to display, the realizing mode can be a receiving column, the user directly inputs the weight value through the receiving column, or the second control can be a sliding control, such as a sliding block, the user dragging the sliding block to adjust the weight value. In one embodiment, the user can select a plurality of key points together set weight value, to simplify the operation.”).

Thus, one of ordinary skill in the art of image segmentation can modify the combination with Liu’s teaching of said “see” by:
a)	providing weighting of 0 to 1 to the combination’s displayed anatomical keypoints for image segmentation; 
b)	adjusting the weighting as desired by typing numbers ranging from 0 to 1;
c)	seeing the results of the adjustment; and
d)	recognizing that the modification is predictable or looked forward because the modification results in an adjusted image such that the image is brought “to a proper state” of segmentation as desired wherein said “adjust” is defined via Dictionary.com:
adjust
verb (used with object)
2	to put in good working order; regulate; bring to a proper state or position:
to adjust an instrument.












Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of Vallabh et al. (US Patent App. Pub. No.: US 2006/0242259 A1).
Regarding claim 5, Pagoulatos as combined teaches the method of claim 1, wherein the dialog (via said “prompted to store” modified above) comprises a "do not ask again" selectable option 

























“[0054] The user interface 410 allows a user to control or otherwise communicate with the ultrasound imaging device 110.  Various types of user input may be provided, for example, via the user input elements 412, which may be buttons or similar user input elements.  Additionally or alternatively, the display 112 may be a touchscreen display, and user input may be received via the display 112.  Using the ultrasound imaging device 110, a user may select (e.g., via the input elements 412 and/or display 112) or otherwise input a desired view of an organ that is to be imaged in a patient.  For example, a user may select one view (e.g., a subcostal view of a heart) from among a plurality of clinically desirable views that are stored in the ultrasound imaging device 110 and presented to the user.  The ultrasound imaging device 110 may communicate the 
selected view to the ultrasound image recognition module 120, and the ultrasound image recognition module 120 may thus be configured to determine whether received ultrasound images represent the selected view.  That is, the ultrasound image recognition module 120 may access the appropriate ultrasound image knowledge (e.g., knowledge, rules or relations associated with a subcostal view of a heart) in the image knowledge database 122 such that received ultrasound images may be compared with, or processed by, knowledge corresponding to the selected view.  Alternatively, the user may select a mode of operation in which the system guides the user through capture of one of more of a series of standard views of an organ, such as a heart as described above.  In such a mode, the system would first select a desired view of the organ to be 
imaged, and then confirm for the user when the desired image had been captured and/or guide the user towards the desired view based on the initial image capture.  The system would then repeat this process, in series, for each of the desired standard views of the organ to be imaged.  Alternatively, the system could operate in such a way to compare any captured image against each of the images to be captured and confirm when one or more of the desired standard views had been captured, without first indicating which view was to be captured first.”).

	






Thus, Pagoulatos as combined does not teach, as indicated in bold above, the claimed “a ‘do not ask again’ selectable option”. Accordingly, Vallabh teaches “No, Don’t Ask Again on this Network” as shown in fig. 6.
Thus, one of skill in the art of downloading as indicated in Pagoulatos: “downloaded”:
“[0025] An artificial intelligence ultrasound image recognition training network ("AI training network") may be a cloud-based or distributed computing network, and may be accessible to a large number of ultrasound imaging devices.  The AI training network may be trained using a large number of ultrasound images representing known or clinically determined views, and within these views ultrasound images may represent normal or pathological function.  Through a training process, the parameters of the AI training network are optimized for recognition of a variety of views of structures, such as organs, tissue or any other region of interest in a patient and for a variety of normal and 
pathological conditions.  The AI training network and/or the network parameters (e.g., any knowledge learned by the AI training network via the training process) may be downloaded and implemented by the ultrasound imaging devices in order to recognize, interpret and/or make determinations with respect to acquired ultrasound images.  Accordingly, the ultrasound imaging devices need not be individually trained (which is a computationally intensive process).  Ultrasound images acquired by the ultrasound imaging devices may be transmitted back to the AI training network, as training input to further train the AI training network.”

can modify the combination of Pagoulatos’ said “PRESENT A…VIEW” as shown in fig. 1:112: “DISPLAY” via fig. 5:506: “DETERMINING, BY THE ULTRASOUND IMAGE RECOGNITION MODULE, WHETHER THE ACQUIRED ULTRASOUND IMAGES REPRESENT A CLINICALLY DESIRABLE VIEW OF AN ORGAN” with Vallabh’s teaching of said “No, Don’t Ask Again on this Network” as shown in fig. 6 by:
a)	installing/executing Vallabh’s fig. 5 in Pagoulatos’ fig. 1:114: “MEMORY”; and
b)	recognizing that the modification is predictable or looked forward to because the modification will “advise”, comprising “worth”, the “user” to follow an option “worth following” via Vallabh:
“[0073] At S504, a client device enters the network and/or connects with the sources (assuming that the application program for establishing communications with the source(s) is active and/or launched at the time of or after client device entry).  The client device may communicate with the source(s) in any desired manner, including using UPnP technology, over a wireless connection, via broadcast transmission/reception, infrared transmission/reception, etc. Assuming that media content available for download exists on at least one source, the client device and its user will be advised that media content is available for download through the published information from the source(s) (S506).  As a more specific example, when the client device enters the network and receives the metadata published by the source (which may include the actual content, information identifying the content, information indicating that content is available, etc.), the client device may generate a display advising the user that content is available for download.  While any type of information can be conveyed to the user and/or the user can be given any desired options for proceeding, an example user interface screen 600 of this type is shown in FIG. 6.  As shown, in this example user interface screen 600, the user is advised that media content is available and is asked whether he/she would like to view available media content and/or download the content to the client device.  In this example interface 600, in reply the user may: (a) decide to 
view the available content, (b) begin a download procedure of the available content, (c) decide not to view or download the available content, (d) ask to be prompted again later, (e) advise the system not to ask again about downloading from this network, or (f) close the dialog panel.”

wherein “advise” is defined via Dictionary.com:
advise
verb (used with object), ad·vised, ad·vis·ing.
1	to give counsel to; offer an opinion or suggestion as worth following:
I advise you to be cautious.












Claims 6,7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of Gogin et al. (US Patent App. Pub. No.: US 2018/0046758 A1) wherein underline is used to indicate a Markush element comprising alternatives. 
Regarding claim 6, Pagoulatos as combined teaches the method of claim 1, comprising using, for training the Al model (said via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), an anonymized image that is an anonymized one of: 
the corrected image (said via “retain…the desired view…and store the image in an ultrasound image database”); and   
the target (said or “a target region”) image (said to be desirable or not: note that the whole Markush element is taught because the first alternative is taught).  
Thus, Pagoulatos as combined does not teach, as indicated in bold above, the claimed “anonymized image”. Accordingly, Gogin teaches the anonymized image via fig. 2:202: “IMAGE ANONYMIZER”. 





Thus, one of ordinary skill in the art of communication networks with storage can modify the combo of Pagoulatos’ teaching of said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” with Gogin’s teaching of fig. 2:202: “IMAGE ANONYMIZER” by:
a)	installing/executing Gogin’s programs of figures 3-6 into Pagoulatos’ said fig. 1:114: “MEMORY”;
b)	inserting Pagoulatos’ acquired ultrasound images in the programs; and
c)	recognizing that the modification is predictable or looked forward to because the modification “is desirable to reduce medical image file size in order to reduce the amount of data transmitted…or to conserve space… by anonymizing the annotated medical images” via Gogin:
“[0016] Medical image visualization software further allows a clinician to annotate and/or take notes on a medical image through the use of a user interface.  The medical image visualization software saves the annotations, notes, and/or pixel/voxel data as part of the medical image for future analysis.  The notes may include data related to prognosis, diagnosis, false negatives, false positives, etc. In some examples, the medical image visualization software embeds metadata into the saved medical images.  Such metadata may include acquisition parameters, region of interest data, volumes geometry (e.g., size, dimensions, bit depth, etc.), a timestamp, patient identifiers, modality data, image data, image device data, location data, etc. As medical image visualization software and medical imaging devices improve, data corresponding to regions of interest improve and a database of annotated medical images may be desired to create a network of medical images to simplify and/or improve diagnosis using medical images of a plurality of patients from a plurality of locations.  As used herein, annotated images are medical images that have been annotated by a clinician using medical image visualization software.  Such annotations may include a segmentation of a region of interest and/or any other notes, edits, and/or comments made by the clinician.  To build a remote database of annotated medical images from various locations (e.g., clinics) to provide a medical image network, patient confidentiality must be preserved.  Additionally, because the file size of annotated medical images are large, it is desirable to reduce medical image file size in order to reduce the amount of data transmitted to a remote database and/or to conserve space in the remote database.  Using examples disclosed herein, annotated medical images can be anonymously transferred to a remote system to generate a network of annotated medical images from various locations while preserving patient confidentiality.  Additionally, by anonymizing the annotated medical images, examples disclosed herein reduce the file size associated with non-anonymized annotated medical images.”

Regarding claim 7, wherein bold is used to indicate a contingent limitation under MPEP 2111.04, Pagoulatos as combined teaches the method of claim 6, wherein when (this contingency is satisfied in claim 6) the target (said or “a target region”) image (said to be desirable or not as modified via the combination) is anonymized, the target (said or “a target region”) image (said to be desirable or not as modified via the combination) is processed with the correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (via “label…data”) for the training (said via fig. 2:210: “TRAINING IMAGE” because Pagoulatos teaches the first alternative of the claimed Markush element; thus Pagoulatos teaches the corresponding element).  
Regarding claim 18, claim 18 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 18. Accordingly, Pagaoulatos as combined teaches claim 18 of the non-transitory computer readable medium of claim 16, comprising using, for training the Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), an anonymized image that is an anonymized one of (indicating Markush alternatives): 
the corrected image (via “retain…the desired view…and store the image in an ultrasound image database”); and 
the target (said or “a target region”) image (said to be desirable or not).  
Thus, Pagoulatos as combined does not teach, as indicated in bold above, the claimed “anonymized image”. Accordingly, Gogin teaches the anonymized image via fig. 2:202: “IMAGE ANONYMIZER”. 
Thus as discussed above, one of ordinary skill in the art of communication networks can modify the combination of Pagoulatos’ teaching of said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” with Gogin’s teaching of fig. 2:202: “IMAGE ANONYMIZER” by:
a)	installing/executing Gogin’s programs of figures 3-6 into Pagoulatos’ said fig. 1:114: “MEMORY”;
b)	inserting Pagoulatos’ acquired ultrasound images in the programs; and
c)	recognizing that the modification is predictable or looked forward to because the modification “is desirable to reduce medical image file size in order to reduce the amount of data transmitted… by anonymizing the annotated medical images” via Gogin.











Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of Gogin et al. (US Patent App. Pub. No.: US 2018/0046758 A1) as applied above further in view of Kateb et al. (US Patent App. Pub. No.: US 2016/0035093 A1). 
Regarding claim 8, Pagoulatos as combined teaches the method of claim 6, wherein the anonymized image (said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” as modified via the combination) is shared with a local ultrasound scanner (via fig. 6:610: “ULTRASOUND DEVICE”: three times), wherein:
the local ultrasound scanner (said via fig. 1:118: “PROBE”) is on a same local network (said via fig. 6:610: “ULTRASOUND DEVICE”: three times) as the ultrasound scanner (said via fig. 6:610: “ULTRASOUND DEVICE”: three times), and






an anonymized image (said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” as modified via the combination) is one of:
the anonymized (said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” as modified via the combination) corrected image (said via “not correctly determined… may in fact represent the clinically desirable view”), and
the anonymized (said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” as modified via the combination) target image (said via “not correctly determined… may in fact represent the clinically desirable view”) and correction (said via “not correctly determined… may in fact represent the clinically desirable view”) data (said via scored “label…data” used as a means of identification, classification, etc.).
	

Thus, Pagoulatos as combined does not teach, as indicated in bold above, the claimed “the anonymized image is shared with a local ultrasound scanner”.



Accordingly, Kateb teaches:
the anonymized image is shared (via “share…data from” “Ultrasound” “scope” “instruments” as represented in fig. 6:618: “MICROSCOPE”, twice) with a local ultrasound scanner (via said “Ultrasound” “scope” “instruments” as represented in fig. 6:618: “MICROSCOPE”, twice via: 
“[0158] Furthermore, steps 800-816 or 800-806 can be implemented using a plurality of microscopes/surgical microscopes/imaging systems.  In one or more embodiments, the microscopes 718 can be connected to learn, share, and access data from one another, e.g., over a network 704 (as illustrated in FIG. 6) using cloud computing or parallel computing.  Multi-central parallel computing and machine learning can be provided.  Thus, FIGS. 5-8 illustrate the method can comprise obtaining the one or more first images of one or more patients captured with one or more first microscopes 618; obtaining the second image of a second patient captured with a second microscope 618, wherein the second patient is different from the one or more patients; connecting the first and second microscopes using a cloud and/or parallel computing system 602, 606, that provides the machine learning; and wherein the training data obtained from 
the one or more first images captured in the first microscopes 618 is shared so that the machine learning learns from the training data to identify the abnormality in the second image.”

“[0160] As used in this disclosure, one or more scopes can comprise, but are not limited to, one or more microscopes, one or more endoscopes, one or more cameras, and/or one or more instruments used to image (e.g., using optical or other wavelengths, as used in medical imaging systems and/or MBMS).  A Multimodality Brain Mapping System (MBMS) according to one or more embodiments of the invention can include, but is not limited to IR, UV, MRI, CT, Ultrasound images, or other images, as well as molecular data, cellular data, genomic data, and patient medical data.”).

	





Thus, one of ordinary skill in the art of ultrasound and networks and recognition can modify the combination of Pagoulatos’ said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” as modified via the combination of Gogin with Kateb’s teaching of “share…data from” “Ultrasound” “scope” “instruments” as represented in fig. 6:618: “MICROSCOPE”, twice by:
a)	making Pagoulatos’ fig. 6 be as Kateb’s fig. 6:
a1)	inserting eight respective lightning bolts, representing sharing, for each respective arrow or line in Pagoulatos’ fig. 6; and
b)	recognizing that the modification is predictable or looked forward to because the modification is “used to achieve significantly more precise…recognition” via Kateb:
“[0135] One or more embodiments of the invention further comprise growing the database of training data over time and/or linking a plurality of microscopes together through cloud computing.  This data network can create metadata that can be used to achieve significantly more precise behavioral pattern recognition of brain malignancies based on hundreds of thousands of cases operated on by different surgeons with different levels of expertise across the globe.”









Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of Mathew et al. (US Patent App. Pub. No.: US 2006/0009695 A1) and Gogin et al. (US Patent App. Pub. No.: US 2018/0046758 A1).
Regarding claim 14, claim 14 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 14. Accordingly, Pagoulatos as combined teaches the method of claim 1, comprising receiving, by the ultrasound scanner (said via fig. 1:118: “PROBE”), an external anonymized image from a local ultrasound scanner (said via fig. 1:118: “PROBE” represented in fig. 6:610: “ULTRASOUND DEVICE”, three times), wherein the local ultrasound scanner (said via fig. 1:118: “PROBE”) is on a same local network (via fig. 6:602: “COMM. NETWORK”) as the ultrasound scanner (said via fig. 1:118: “PROBE”).  







Thus, Pagoulatos as combined does not teach claim 14 as a whole. Accordingly, Mathew teaches claim 14 of: 
receiving (via fig. 4:406 and 408), by the ultrasound scanner (via fig. 4:206: “Master Scanner”), an external anonymized image (via fig. 1:106: “Medical Imaging Device” shown three times or fig. 2:206: “Ultrasound Scanner” shown twice) from a local ultrasound scanner (said fig. 2:206: “Ultrasound Scanner” shown twice), wherein the local ultrasound scanner (said fig. 2:206: “Ultrasound Scanner” shown twice) is on a same local network (via fig. 2:208: “Communication Interface”) as the ultrasound scanner (via fig. 4:206: “Master Scanner” represented in said fig. 2:208:“Communication Interface”).  













Thus, one of skill in the art of ultrasound scanners can modify the combination of Pagoulatos’ teaching of said fig. 1:118: “PROBE” with Mathew’s teaching of said fig. 4:406 and 408 by:
a)	hooking said fig. 1:118: “PROBE” to said fig. 4:406 and 408 as indicated in Mathew’s fig. 2:202: “Ultrasound Probe”; and
b)	recognizing that the combination is predictable or looked forward to because the modification results in a “high resolution/quality image” or a high resolution image or a high quality image via Mathew:
“[0037] Once data has been communicated to a master backend processor, the data is processed to form the final aggregated image (e.g., high resolution/quality image).  The backend processor of the master scanner 206 may be a high capacity processor.  In accordance with various embodiments of the invention, a dual CPU architecture is used in the master processor backend.  In this backend, the scan converted data from each of the slave scanners 206 (and the master scanner 206) is processed.  The processing may include extrapolation of the data and processing this into pixel space.  The pixel space is the space in which the final image may be represented.  The image then may be displayed on a display of the master scanner 206.  In other various embodiments of the invention, a single high capacity CPU may be used at the backend of the master scanner 206.”

Thus, the combination does not teach the claimed “anonymized image”. Accordingly as discussed in the rejection of claim 6, Gogin teaches the anonymized image via fig. 2:202: “IMAGE ANONYMIZER”. 






Thus as discussed above in the rejection of claim 6, one of ordinary skill in the art of communication networks can modify the combination of Pagoulatos’ teaching of said fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE” with Gogin’s teaching of fig. 2:202: “IMAGE ANONYMIZER” by:
a)	installing/executing Gogin’s programs of figures 3-6 into Pagoulatos’ said fig. 1:114: “MEMORY”;
b)	inserting Pagoulatos’ acquired ultrasound images, as modified via the combination of Mathew, in the programs; 
c)	transmitting the anonymized ultrasound images as modified via the combination of Mathew; and
d)	recognizing that the modification is predictable or looked forward to because the modification “is desirable to reduce medical image file size in order to reduce the amount of data transmitted… by anonymizing the annotated medical images” via Gogin.








Regarding claim 15, Pagoulatos as combined teaches the method of claim 14, comprising training (said via fig. 2:210: “TRAINING IMAGE” such that “training images 810 may include a sequence of ultrasound images representing rotation of the probe 118” as modified via the combination) the Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) of the ultrasound scanner (via fig. 1:118: “PROBE” as modified via the combination) using at least the external anonymized image (via fig. 1:118: “PROBE” as modified via the combination via Mathew and Gogin:
“[0102] For example, as discussed above, the AI training network 620 may be trained with training images 810 and/or acquired ultrasound images 817 showing a variety of known, but non-clinically desirable, views of an organ or other structure in a patient, and thus the ultrasound image recognition module 621 in the ultrasound devices 610 may recognize such views.  Further, the AI training network 620 may be trained with one or more sequences of recognized, but non-clinically standard or desirable views, and the AI training network 620 may be trained to recognize a sequence of or progression of such non-clinically desirable views toward and/or away from a clinically desirable view (e.g., the training images 810 may include a sequence of ultrasound images representing rotation of the probe 118 from the 2-chamber apical view toward and/or away from the 3-chamber apical view).  The AI training network 620 may thus be 
trained (and the ultrasound image recognition module 621 in the ultrasound imaging devices 610 may thus be implemented) to recognize that received ultrasound images, while not being representative of a particular clinically desired view, may be getting successively closer to (or moving away from) the clinically desired view.”).  







Claims 12,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) in view of Silberman et al. (US Patent App. Pub. No.: US 2020/0214679 A1) with priority to provisional application No. 62/788,698, filed on Jan. 4, 2019 as applied above further in view of Vasseur et al. (US Patent App. Pub. No.: US 2015/0193693 A1) wherein underline indicates a contingent limitation under MPEP 2111.04 II.
Regarding claim 12 under the non-broadest reasonable interpretation, claim 12 is rejected the same as claim 20, below. Thus, argument presented in claim 20, below, is equally applicable to claim 12. Accordingly, Pagoulatos as combined teaches the method of claim 11, wherein when the first verification score is greater than a stored verification score for a previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the trained Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1;118: “PROBE”).  
Thus, Pagoulatos as combined does not teach claim 12 as a whole. 






Accordingly as shown in the rejection of claim 20 below, Vasseur teaches claim 20 (applicable to claim 12) of:
when the first verification score (or “performance…validation…score” represented in fig. 8G: “PV11 PV12 PV13”) is greater (or “the largest”) than a stored (via “store such” “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) verification score (said or “performance…validation…score” or said “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) for a previous Al model (via fig. 8B: “FAR-1   TRAINING” previous to fig. 8B: “FAR-2” performing training as indicated in fig. 8E: “FAR-2   PV12” sending training results for evaluation), the trained Al model (via fig. 8E: “FAR-2” sending training results for evaluation) is selected (via “a FAR selects a model”, corresponding to figs. 6A-6P: “MODEL TRAINING”, via fig. 8G: “FAR-1” “FAR-2” “FAR-3”: each detailed fig. 2:200: “DEVICE”) to be used by the ultrasound scanner.










Thus as discussed in the rejection of claim 20 below, one of ordinary skill in artificial intelligence or machine learning and computer networks and “medical diagnostics” as evidence in Vasseur can modify Pagoulatos’ teaching of said fig. 2:210: “TRAINING IMAGE” and “images that have been verified” with Vasseur’s teaching of the “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13” by:
a)	installing/executing Vasseur’s program into Pagoulatos’ fig. 1:114: “MEMORY”; 
b)	inserting said fig. 2:210: “TRAINING IMAGE”, a diagnostic image, in said installed program;
c)	evaluating, via said “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13”, the performance of training via said fig. 2:210: “TRAINING IMAGE” over the computer network as shown in Vasseur’s fig.1 or figs. 6A-6P; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in a model that “yields acceptable performance on the local data set” and is “successful” in said “medical diagnostics” via Vasseur, cited above [0067].





Regarding claim 13, claim 13 is rejected the same as claims 12 and 20. Thus, argument presented in claims 12 and 20 is equally applicable to claim 13. Accordingly, Pagoulatos as combined teaches claim 13 of the method of claim 11, wherein when the first verification score is less than a stored verification score for a previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1;118: “PROBE”).  
Thus, Pagoulatos as combined does not teach claim 13 as a whole. 
Accordingly as discussed below, Vasseur teaches claim 20 (applicable to claim 13) of:
when the first verification score (said or “performance…validation…score” represented in fig. 8G: “PV11 PV12 PV13”)  is less (relative to “the largest”) than the stored (said via “store such” “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) verification score (said or “performance… validation… score” or said “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) for the previous Al model (via fig. 8B: “FAR-1   TRAINING” previous to figs. 8B and 8C: “FAR-2”), the previous Al model (said via fig. 8B: “FAR-1   TRAINING” previous to figs. 8B and 8C: “FAR-2”) is selected (said via “a FAR selects a model” via fig. 8G: “FAR-1” “FAR-2” “FAR-3” :each detailed fig. 2:200: “DEVICE”) to be used by the ultrasound scanner.


Thus as discussed below, one of ordinary skill in artificial intelligence or machine learning and computer networks and “medical diagnostics” as evidence in Vasseur can modify Pagoulatos’ teaching of said fig. 2:210: “TRAINING IMAGE” and “images that have been verified” with Vasseur’s teaching of the “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13” by:
a)	installing/executing Vasseur’s program into Pagoulatos’ fig. 1:114: “MEMORY”; 
b)	inserting said fig. 2:210: “TRAINING IMAGE”, a diagnostic image, in said installed program;
c)	evaluating, via said “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13”, the performance of training via said fig. 2:210: “TRAINING IMAGE” over the computer network as shown in Vasseur’s fig .1; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in a model that “yields acceptable performance on the local data set” and is “successful” in said “medical diagnostics” via Vasseur, cited above [0067].






Regarding claim 20, claim 20 is rejected the same as claims 11,12 and 19. Thus, argument in claims 11,12 and 19 is equally applicable to claim 20. Accordingly, Pagoulatos as combined teaches claim 20 of the non-transitory computer readable medium of claim 19, wherein:   
when the first verification (said via “images that have been verified” cited [0088] in the rejection of claim 1) score (via said “label”) is greater than a stored verification score for a previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the trained Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1:118: “PROBE”); and 
when the first verification (via “images that have been verified” cited [0088] in the rejection of claim 1) score (via said “label”) is less than the stored verification score for the previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”), the previous Al model (via fig. 5:504: “TRANSMITTING THE ACQUIRED ULTRASOUND IMAGES TO AN ULTRASOUND IMAGE RECOGNITION MODULE”) is selected to be used by the ultrasound scanner (via fig. 1:118: “PROBE”).  

Thus, Pagoulatos as combined does not teach claim 20 as a whole. 

Accordingly, Vasseur teaches claim 20 of:
when the first verification score (or “performance…validation…score” represented in fig. 8G: “PV11 PV12 PV13”) is greater (or “the largest”) than a stored (via “store such” “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) verification score (said or “performance…validation…score” or said “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) for a previous Al model (via fig. 8B: “FAR-1   TRAINING” previous to said training of figs. 8B and 8C: “FAR-2”), the trained Al model (via fig. 8E: “FAR-2”) is selected (via “a FAR selects a model”, via said “MODEL TRAINING”, via fig. 8G: “FAR-1” “FAR-2” “FAR-3” :each detailed fig. 2:200: “DEVICE”) to be used by the ultrasound scanner; and 
when the first verification score (said or “performance…validation…score” represented in fig. 8G: “PV11 PV12 PV13”)  is less (relative to “the largest”) than the stored (said via “store such” “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) verification score (said or “performance… validation… score” or said “calculated performance values” represented in fig. 8G: “PV11 PV12 PV13”) for the previous Al model (via fig. 8B: “FAR-1   TRAINING” previous to said training of figs. 8B and 8C: “FAR-2”), the previous Al model (said via fig. 8B: “FAR-1   TRAINING” previous to said training of figs. 8B and 8C: “FAR-2”) is selected (said via “a FAR selects a model”, via said “MODEL TRAINING”, via fig. 8G: “FAR-1” “FAR-2” “FAR-3” :each detailed fig. 2:200: “DEVICE”) to be used by the ultrasound scanner (via:


“[0067] Said differently, the techniques herein cooperatively choose the most general learning machine model (e.g., a classifier computed by an ANN or other model) among those trained from each FAR in a particular set.  This allows compensating for the local dataset missing significant characterization of some 
scenarios, which may be observed in other similar PANs or other networks.  In 
various embodiments, each FAR trains its own learning machine model, and 
exports the parameters characterizing the performance of learning models using 
its local dataset of the model to other FARs for cross-validation.  Subsequently, the score for each of the trained models is multicast to each FAR in the set.  Once every FAR received a performance score for each of those cross-validations, a FAR selects a model with the largest generality, provided that the model still yields acceptable performance on the local data set.”

“[0089] In turn, every FAR_j may send to the multicast group its computed PV.sub.ij, as shown in the examples of FIGS. 8E-8G.  According to various embodiments, the sending of model parameters and calculated performance values may be repeated by each FAR_j. Since each node in the multicast group will receive and store such values, after each FAR in the network has trained its 
own model parameters and sent them out for validation, a matrix (M_PV) would be available to each member of the multicast group.  In particular, each element 
M_PV(i,j) in the M_PV matrix will correspond to PV.sub.ij.  Accordingly, the diagonal elements of the matrix M_PV will be filled in with the values included by every node in the message describing its own learning machine.  In various embodiments, each element of the matrix may either be a scalar, a vector (e.g., 
precision and recall) or a more complex structure, such as a matrix of performance for a specific learning machine model.”

	








Thus, one of ordinary skill in artificial intelligence or machine learning and computer networks and “medical diagnostics” as evidence in Vasseur:
“[0039] The interesting aspect of ANNs, though, is not that they can produce highly non-linear outputs of the input.  The truly interesting aspect is that ANNs can "learn" to reproduce a predefined behavior through a training process. This capacity of learning has allow the successful application of ANNs to a wide variety of learning problems, such as medical diagnostics, character recognition, data compression, object tracking, autonomous driving of vehicles, biometrics, etc.” 

can modify Pagoulatos’ teaching of said fig. 2:210: “TRAINING IMAGE”, a diagnostic image, and “images that have been verified” with Vasseur’s teaching of the “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13” by:
a)	installing/executing Vasseur’s program of fig. 9 into Pagoulatos’ fig. 1:114: “MEMORY”; 
b)	inserting said fig. 2:210: “TRAINING IMAGE” in said installed program;
c)	evaluating, via said “performance… validation…score” represented in fig. 8G: “PV11 PV12 PV13”, the performance of training via said fig. 2:210: “TRAINING IMAGE” over the computer network as shown in Vasseur’s fig.1 or figs. 6A-6P; and
d)	recognizing that the modification is predictable or looked forward to because the modification results in a model that “yields acceptable performance on the local data set” and is “successful” in said “medical diagnostics”, via Vasseur, cited above [0067], via diagnostic images.



Suggestions
Applicant’s disclosure states:
“[12]  Certain embodiments may be found for providing continuous training for artificial intelligence (AI) networks inside ultrasound scanners. Various embodiments may have the technical effect of improving AI algorithms on local ultrasound scanners without sending any images to a central server that may be, for example, outside a local network, and receiving training models from the central server. A local network may comprise devices that are behind a common firewall such as, for example, a router, a bridge, etc. Aspects of the present disclosure have the technical effect of local ultrasound scanners improving AI algorithms more often than if a local ultrasound scanner is only receving AI models trained by a central server.”

	Claims 1,6,8 or 1,14 are directed to this “improving”, “technical effect”; however, there is no “AI algorithms on local ultrasound scanners” (corresponding to fig. 1A:100 and fig. 1B:170) in claims 1,6,8 or 1,14.
	Regarding claim 8, Kateb (US 2016/0035093) as applied to claim 8 teaches “machine learning…on…computers”, [0136].
	Regarding claim 14, Pagoulatos et al. (US Patent App. Pub. No.: US 2017/0262982 A1) as applied to claim 14 teaches “artificial intelligence…may be a cloud-based or distributed computing network”, [0025].
	Thus the difference appears as if AI is on a computer or computers or in the cloud verses the ultrasound scanner(s) itself as shown in applicant’s fig. 1:100:140: “Artificial Intelligence Processor”. Is this gap non-obvious to one of skill in the art of AI? This question of obviousness requires further consideration.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667